Citation Nr: 1409241	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-42 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel






INTRODUCTION

The Veteran had active military service from September 1963 to July 1966.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional documents pertinent to the present appeal were revealed.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on entry into active service.  

2.  The competent evidence of record does not show that the preexisting bilateral hearing loss increased in severity during active duty beyond any natural progression.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2009 from the RO to the Veteran which was issued prior to the RO decision in June 2009.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded an examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided conclusions and explanations necessary to evaluate the claim of service connection.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Factual Background.

The Veteran served on active duty from September 1963 to July 1966.  His DD Form 214 reflects that his military occupational specialty was Command Central Specialist; he was also a teletype operator.  On the occasion of his enlistment examination in September 1963, an audiological examination revealed pure tone thresholds of -10 (5), -10 (0), -5 (5), -5 (5), and 35 (40) decibels in the right ear, and -10 (5), -10 (0), 10 (20), 15 (25), and 45 (50) decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  A separation examination, dated in May 1966, revealed pure tone thresholds of 10 (20), 10 (20), 10 (20), and 20 (25) decibels in the right ear, and 15 (30), 10 (20), 10 (20), and 25 (30) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  The service treatment reports do not reflect any complaints, diagnoses or treatment for tinnitus or hearing loss.  Speech recognition scores were not reported.  Clinical examination of the ears was noted as normal.  However, his physical profile (PULHES) was abnormal, with a "2" in the "H" or hearing/ear category.  

The Veteran's claim for bilateral hearing loss (VA Form 21-4138) was received in December 2008.  Submitted in support of the claim were VA progress notes dated from October 2008 to December 2008.  A December 2008 VA progress note indicates that the Veteran was seen with complaints of tinnitus for 38 years associated with intermittent hearing loss.  No diagnosis of hearing loss was noted.  

Received in January 2009 was a buddy statement from D. F. who served with the Veteran during teletypes in Vietnam.  D. F. stated that, just like the Veteran, he also experienced ringing in his ears and difficulty hearing as a result of the clacking of the teletypes.  D. F. stated that he strongly believed that the clacking of the teletypes and the bells are what caused the hearing loss.  

Also received in January 2009 were the results of an audiological test conducted by Donna Reick at Audio Acoustic Hearing Centers in January 2009.  This test revealed mild hearing loss from 500 Hz to 3000 Hz and severe hearing loss from 3000 Hz to 6000 Hz.  

Received in March 2009 were treatment records from Dr. Bruce Cox, dated from March 2007 to February 2009.  These records do not reflect any diagnosis of or treatment for bilateral hearing loss.  

The Veteran was afforded a VA Audio logical evaluation in June 2009, at which time it was noted that he was a clerk and worked around 40 teletype machines at time for 10 hour shifts for 3 years.  The Veteran also reported some noise from pneumatic tools and spray equipment in his civilian employment, and from hunting.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
80
LEFT
10
10
40
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner stated that the Veteran had normal dropping to a severe sensorineural hearing loss in both ears.  The pertinent diagnosis was bilateral hearing loss.  The examiner stated that she could not resolve the issue of whether the hearing loss is related to noise exposure in service without resorting to mere speculation.  The examiner noted that the Veteran reported acoustic trauma from teletype machines working 10 hour shifts for 3 years.  The examiner also noted that the enlistment hearing test in September 1963 reflected a loss at 4000 Hz in both ears, and the hearing test completed prior to discharge in May 1966 shows no hearing loss at 4000 Hz.  The examiner further noted that the January 2009 hearing test that the Veteran submitted from his place of employment and today's results fit the pattern for noise induced hearing loss; she stated that how much of the loss may be service-connected cannot be resolved without speculation.  

In January 2012, the claims folder was referred to the examiner who had conducted the June 2009 examination for clarification.  The examiner stated that, as the separation hearing examination documented normal hearing in both ears, the preexisting hearing loss was not aggravated by military noise exposure.  She further stated that hearing loss was not caused by military noise exposure.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

After a review of all the evidence, the Board finds that, while the Veteran currently has bilateral hearing loss disability according to VA standards (38 C.F.R. § 3.385 ), the weight of the evidence demonstrates that the Veteran had preexisting bilateral hearing loss that did not increase in severity during service.  The Veteran had hearing loss at entrance to and during his active service; sustained some loud noise exposure during service; but there was no threshold shift or even increased symptoms of bilateral hearing loss during service.  In sum, the weight of the evidence demonstrates that the Veteran's pre-existing bilateral hearing loss did not undergo a permanent worsening beyond normal progression during active service.  

The report of physical examination for purposes of entry into service, dated in September 1963, specifically noted bilateral hearing loss at 4000 Hz.  At 4000 Hz, the right ear registered 40 decibels and the left ear at 50 decibels.  Otherwise, the Veteran's hearing was found normal.  This is considered impaired hearing.  38 C.F.R. § 3.385.  As impaired hearing was noted in both ears during clinical evaluation at entry into service, the Veteran's bilateral hearing loss is considered pre-existing.  The presumption of soundness does not attach in this case.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the hearing loss disorder was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

On the question of aggravation of preexisting bilateral hearing loss disorder during service, the Board finds that the weight of the evidence shows that the Veteran's preexisting hearing loss, which was noted at entrance into service, did not increase in severity during service.  Reviewing the evidence of record, the Board finds that loud noise exposure is consistent with the Veteran's military occupational specialty of communication specialist and a teletype operator, and is recognized by VA.  

Nevertheless, while the Veteran had noise exposure in service, the Board finds that the weight of the evidence demonstrates no permanent worsening of the Veteran's preexisting hearing loss during service.  In addition to the audiometric testing at service entrance and service separation, as some evidence of lack of worsening during service, the service treatment records (STRs) contain no complaints or notation of hearing loss symptomatology during service, or diagnosis or treatment of hearing loss or the ears or other relevant complaints or treatment of the ears or relevant system.  And, the Veteran does not allege that he complained of hearing loss or sought treatment in service for hearing loss during service.  

When compared with the service entrance audiology examination, the May 1966 service separation audiology examination results indicate that the preexisting bilateral hearing loss, which was noted at service entrance, did not increase in severity during service.  In fact, there was no hearing loss at 4000 Hz at separation; in fact, the Veteran's hearing appears to have improved.  As the Veteran's preexisting bilateral hearing loss was "noted" at service entrance, and the weight of the evidence demonstrates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service.  Because the evidence does not demonstrate worsening of hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Thus, the Board finds that the Veteran's pre-existing bilateral hearing loss did not undergo a permanent worsening beyond normal progression during the Veteran's active service.  In this regard, and consistent with the evidence and the Board's finding, in her January 2012 addendum to the June 2009 examination, the VA audiologist opined that the Veteran's bilateral hearing loss preexisted service and was not aggravated by service.  The VA examiner explained that as the separation hearing examination documented normal hearing in both ears, the preexisting hearing loss was not aggravated by military noise exposure.  

The Board finds that the recent contentions of the Veteran that his bilateral hearing loss was aggravated by his duties in service are not credible because the reports are inconsistent with the Veteran's own report of no hearing loss symptoms or treatment during service and the absence of complaints or treatment for nearly 42 years after service.  In a statement in January 2009, the Veteran stated that he was discovered to have had hearing loss immediately upon discharge from service; he took a hearing test at Texas Tech University in August 1966 and was told that he had lost hearing in the higher frequencies.  However, treatment records since that time do not show any related complaints or diagnoses prior to 2009.  Such evidence of post-service years without complaint or treatment for hearing loss, to the extent it bears on the question of worsening in service, tends to show that there was no aggravation during service to warrant such post-service complaints or treatment.  Notably, until the Veteran filed the claim for VA compensation, he did not even assert a history of worsening of his bilateral hearing loss during service.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In finding no aggravation, the Board places significant probative value on the absence of an injury other than the loud noise exposure, including no reports of increase in complaints of or treatment for bilateral hearing loss disability during or immediately after service, and absence of complaints as reported by the Veteran at service separation.  As indicated earlier, the Veteran did not make any complaints related to his bilateral hearing loss until 2009.  Similarly, there was no evidence of bilateral hearing loss during or for years after service; the Veteran had no bilateral hearing loss complaints until 2009.  

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nevertheless, relating noise exposure in service to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay conjecture as to the cause of current disability.  

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's pre-existing hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for 


service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


